PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                          No. 11-4371
PRENTISS WATSON,
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
        for the District of Maryland, at Baltimore.
            Richard D. Bennett, District Judge.
                 (1:10-cr-00483-RDB-1)

               Argued: September 20, 2012

                 Decided: January 2, 2013

 Before NIEMEYER and KEENAN, Circuit Judges, and
 Michael F. URBANSKI, United States District Judge for
 the Western District of Virginia, sitting by designation.



Vacated and remanded by published opinion. Judge Keenan
wrote the majority opinion, in which Judge Urbanski joined.
Judge Niemeyer wrote a dissenting opinion.
2                   UNITED STATES v. WATSON
                          COUNSEL

ARGUED: Susan Amelia Hensler, OFFICE OF THE FED-
ERAL PUBLIC DEFENDER, Baltimore, Maryland, for
Appellant. Christopher M. Mason, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee. ON BRIEF: James Wyda, Federal Public
Defender, Baltimore, Maryland, for Appellant. Rod J. Rosen-
stein, United States Attorney, Baltimore, Maryland, for
Appellee.


                           OPINION

BARBARA MILANO KEENAN, Circuit Judge:

   Prentiss Watson was convicted by a jury of possession of
a firearm by a felon, and of possession of ammunition by a
felon, each in violation of 18 U.S.C. § 922(g). On appeal, he
challenges the district court’s denial of his motion to suppress
an incriminating statement he made after being detained by
police for three hours without probable cause. The detention
occurred inside a convenience store where Watson was work-
ing, while the police awaited authorization for a search war-
rant involving drug-related activities of other persons.

   After the district court denied Watson’s motion to suppress,
Watson was convicted of both offenses following a four-day
jury trial. He argues that the district court erred in denying his
motion to suppress because his incriminating statement was
the product of an illegal detention. Upon our review, we hold
that: (1) Watson’s three-hour detention constituted an unlaw-
ful custodial arrest in violation of his Fourth Amendment
rights; (2) the taint of the unlawful custodial arrest was not
purged by the two Miranda warnings provided during his
detention or by any intervening circumstance; and (3) the
erroneous admission of Watson’s statement was not harmless
                      UNITED STATES v. WATSON                           3
error. Accordingly, we vacate Watson’s convictions, and
remand the case to the district court.

                                    I.

   Watson worked at a convenience store, which was located
at 2700 Tivoly Avenue (the building) in Baltimore, Maryland.
He also lived in the building, in a room located on the second
floor. There were two other rooms located on that floor.

   On February 23, 2010, detectives employed by the Balti-
more City Police Department (the officers) were conducting
surveillance of the block on which the building is located.
After the officers observed some individuals engaging in sus-
pected drug transactions near the building, the officers made
several arrests. Anthony Jackson, who lived in a second-floor
room in the building and was one of the individuals arrested,
had been observed entering and leaving the building during
the course of a suspected drug transaction. The officers
thought that Jackson was carrying a weapon at the time of the
suspected drug transaction1 but, when Jackson was arrested
after leaving the building, the officers did not find a weapon
on his person.

   After arresting Jackson, the officers decided to obtain a
search warrant for the building. At that point, one of the offi-
cers, Detective Richard Jamison, began preparing the search
warrant application, while several other officers entered the
building to secure it and to prevent the destruction of evi-
dence. As described by Detective Jamison, law enforcement
officers in Baltimore City generally secure a building as fol-
lows:

      [W]e make entry, in general, and always, we check
      every location a human being could be to make sure
  1
   According to one of the officers, Jackson "exhibited characteristics of
an armed person."
4                     UNITED STATES v. WATSON
        that we’re all safe, and we don’t have armed suspects
        in the [building]. We take those individuals. We
        secure them in a central location where they could be
        watched for everyone’s safety. And then we get the
        warrant, assuming we don’t already have a warrant.

   The officers’ efforts to secure the building were in confor-
mance with these procedures. Upon entering the building, the
officers encountered two individuals in the convenience store
section of the building, Keta Steele, the owner of the store,
and Watson. The officers immediately instructed Watson and
Steele to "sit down," and advised them of their rights under
Miranda v. Arizona, 384 U.S. 436 (1966). Neither Watson nor
Steele was among the individuals the officers observed engag-
ing in the suspected drug transactions near the building, and
the officers did not have information linking Watson or Steele
to criminal activity of any kind.

   The officers kept Watson and Steele in the back area of the
store for about three hours while waiting for Detective Jami-
son to return with a search warrant.2 During this time, the offi-
cers did not inform Watson or Steele that they were free to
leave, nor did the officers ask Watson or Steele any questions
about the criminal activity observed near the building.

   When Detective Jamison returned to the building with the
search warrant, the officer who had restrained Watson again
advised him of his Miranda rights while Detective Jamison
began a search of the second-floor rooms. During his search
of the second floor, Detective Jamison observed a shotgun in
the "back room," and returned to the first floor to ask Watson
about the shotgun. Watson replied that he knew nothing about
    2
    After hearing conflicting testimony regarding the length of Watson’s
detention, the district court determined that Watson was detained by the
officers for three hours. Watson does not argue that the district court
clearly erred in making this factual finding.
                     UNITED STATES v. WATSON                          5
a shotgun, and stated that he lived in the "front room" on the
second floor.3

   Detective Jamison returned to the second floor to search the
front room, where he observed a zipped toiletry bag lying
near Watson’s closet.4 When Detective Jamison opened the
bag, he found a revolver and ammunition of various types.
After recovering these items, Detective Jamison asked Wat-
son about them. At that time, Watson replied, referring to the
revolver: "[T]hat old thing, it doesn’t even work."

   Before trial, Watson filed a motion to suppress his state-
ment on Fourth Amendment grounds, seeking to exclude from
evidence the response he made to Detective Jamison about the
revolver. Watson argued that he was subjected to an unlawful
detention without probable cause, and that his statement
should be suppressed as the product of an illegal arrest. The
district court denied Watson’s motion.

   The case proceeded to trial, after which the jury found Wat-
son guilty of both counts of violating 18 U.S.C. § 922(g).5
The jury’s deliberations lasted for a period of more than nine
hours, during which the jury twice asked the court to read por-
tions of Detective Jamison’s testimony concerning Watson’s
statement about the revolver.

   The district court sentenced Watson to two concurrent
terms of imprisonment of 31 months. Watson filed a timely
notice of appeal.
  3
   Anthony Jackson lived in the "middle room" on the second floor.
  4
   Detective Jamison also located items of paperwork in this room that
bore Watson’s name.
  5
   Watson’s firearm conviction was based solely on his possession of the
revolver.
6                  UNITED STATES v. WATSON
                              II.

   On appeal, Watson challenges only the district court’s
denial of his motion to suppress. We review the district
court’s factual findings regarding the motion to suppress for
clear error, and the court’s legal conclusions de novo. United
States v. Burgess, 684 F.3d 445, 452 (4th Cir. 2012); United
States v. Edwards, 666 F.3d 877, 882 (4th Cir. 2011). When,
as here, a motion to suppress has been denied, we view the
evidence presented in the light most favorable to the govern-
ment. United States v. McBride, 676 F.3d 385, 391 (4th Cir.
2012).

                              A.

   We first address the question whether Watson was "seized"
within the meaning of the Fourth Amendment. A seizure war-
ranting Fourth Amendment protection occurs when in view of
the totality of the circumstances, a reasonable person would
not feel free to leave or otherwise to terminate an encounter
with police. United States v. Lattimore, 87 F.3d 647, 653 (4th
Cir. 1996) (citing Florida v. Bostick, 501 U.S. 429, 438
(1991)). As a general rule, a seizure requires either the use of
physical force or, absent the use of such force, a submission
to an officer’s assertion of authority. California v. Hodari D.,
499 U.S. 621, 626 (1991).

   The government concedes that Watson was "seized" at the
time of his initial detention. We agree that a seizure occurred
here, because a reasonable person in Watson’s position would
not have felt "free to leave" the area of the building in which
he was held, or otherwise to terminate the encounter with the
officers. When the officers entered the building, they
instructed Watson to "sit down," informed him of his Miranda
rights, and kept him confined to a limited area during the
entire three-hour detention. Accordingly, the officers’ actions
effected a seizure of Watson, within the meaning of the
Fourth Amendment.
                     UNITED STATES v. WATSON                          7
                                  B.

   We turn to consider the issue whether Watson’s seizure and
detention violated his rights under the Fourth Amendment,
which protects individuals from "unreasonable searches and
seizures." U.S. Const. amend. IV. In cases involving a sei-
zure, the standard of "reasonableness" typically is satisfied by
a showing that the police had probable cause to conclude that
the individual seized was involved in criminal activity.
Dunaway v. New York, 442 U.S. 200, 213-14 (1979). This
standard of probable cause constitutes "the minimum justifi-
cation necessary to make the kind of intrusion involved in an
arrest ‘reasonable’ under the Fourth Amendment." Id. at 208.
As a general rule, "an official seizure of the person must be
supported by probable cause, even if no formal arrest is
made." Michigan v. Summers, 452 U.S. 692, 696 (1981) (cit-
ing Dunaway, 442 U.S. at 212-13). The government bears the
burden of demonstrating that a warrantless seizure is reason-
able. See Welsh v. Wisconsin, 466 U.S. 740, 749-50 (1984);
Vale v. Louisiana, 399 U.S. 30, 35 (1970); United States v.
Jeffers, 342 U.S. 48, 51 (1951).

                                   i.

   In analyzing the reasonableness of a seizure that is not sup-
ported by probable cause,6 courts are required to evaluate "the
law enforcement interest and the nature of the ‘articulable
facts’ supporting the detention." See Summers, 452 U.S. at
702. This analysis entails a balancing test because, under the
Fourth Amendment, "reasonableness ‘depends on a balance
between the public interest and the individual’s right to per-
sonal security free from arbitrary interference by law offi-
cers.’" United States v. Stanfield, 109 F.3d 976, 979 (4th Cir.
1997) (quoting Pennsylvania v. Mimms, 434 U.S. 106, 109
(1977)) (other citations omitted). Thus, to determine whether
  6
   The government concedes, and we agree, that the officers did not have
probable cause to detain Watson.
8                    UNITED STATES v. WATSON
Watson’s seizure and continued detention were reasonable,
"we [must] balance[ ] the intrusion on [Watson’s] Fourth
Amendment interests against [the] promotion of legitimate
governmental interests." Maryland v. Buie, 494 U.S. 325, 331
(1990) (citations omitted); see also United States v. Legg, 18
F.3d 240, 245 (4th Cir. 1994) (citing Buie).

   In the present case, the government relies on Illinois v.
McArthur, 531 U.S. 326 (2001), advancing two reasons to
justify the intrusion on Watson’s privacy and liberty: (1) pre-
venting the destruction of evidence; and (2) ensuring the
safety of the police officers present in the building. In con-
ducting the balancing test required by Buie, we conclude that
the cited governmental objectives, although very important as
a general matter, were not implicated sufficiently in the pres-
ent case to justify the significant intrusion on Watson’s Fourth
Amendment rights.

   We observe that the facts of this case are highly unusual,
if not unique. The facts framing our analysis include the
three-hour detention of an individual, whom the police
encountered in a building open to the public, at a time when
a search warrant had not been authorized. During the entire
course of that three-hour detention, the police had no reason
to believe that the detained individual was linked to any crim-
inal activity, including the evidence sought in the search war-
rant application.

   Our "reasonableness" inquiry is guided by principles
applied in several cases, including the Supreme Court’s deci-
sions in Summers and McArthur. We first consider the
Supreme Court’s decision in Summers, which addressed the
constitutionality of a seizure and detention incident to the exe-
cution of a search warrant. There, the police had obtained a
search warrant for a residence before detaining for the dura-
tion of the search an occupant of the premises seen leaving
the house.7 Id. at 693. The Court assumed that the detention
    7
   The police quickly learned that this individual was the owner of the
house to be searched.
                     UNITED STATES v. WATSON                          9
was not supported by probable cause, but held that the seizure
nevertheless was reasonable because the police had obtained
the search warrant before the seizure occurred. Id. at 701-05.

   In its analysis, the Court stated that it was "[o]f prime
importance" in assessing the legality of the defendant’s deten-
tion that "the police had obtained a warrant to search [his]
house for contraband." Id. at 701. The Court observed that
before the defendant was seized, a neutral and detached mag-
istrate already had "authorized a substantial invasion of the
privacy of the persons who resided there," id., and, therefore,
the search warrant "provide[d] an objective justification for
the detention." Id. at 703. Thus, the prior authorization of the
search warrant at the time the defendant was detained was the
foundation of the Summers holding.

   Based on these considerations, the Court held that for pur-
poses of the Fourth Amendment, a search warrant authorized
upon a finding of probable cause "implicitly carries with it the
limited authority to detain the occupants of the premises while
a proper search is conducted."8 Id. at 705. The Court also left
open the possibility that the seizure of a person could be law-
ful in the absence of a search warrant, if justified by exigent
circumstances. Id. at 702 n.17.

   The Supreme Court later confronted such a situation in
McArthur. There, the Court held that police officers did not
violate the Fourth Amendment when they prevented a defen-
dant from entering his home for about two hours while the
officers obtained a search warrant for the premises. 531 U.S.
at 328. The officers took this action after learning from the
defendant’s wife that the defendant "had dope in there," and
that she had seen him "slid[e] some dope underneath the
couch." Id. at 329.
  8
   The Court nevertheless cautioned that its holding may not be applica-
ble in cases involving a "prolonged detention." Id. at 705 n.21.
10                     UNITED STATES v. WATSON
   The Supreme Court characterized the officers’ actions as a
"temporary seizure."9 Id. at 330. The Court held that the offi-
cers’ conduct was reasonable on several grounds, including
that the officers had probable cause to believe the defendant
was harboring illegal narcotics in his residence, and that the
officers reasonably feared the defendant would destroy the
drugs unless he was restrained until after the search was com-
pleted. Id. at 332. The Court further observed, with approval,
that the defendant was restrained in a significantly less restric-
tive manner than would have occurred in the case of an arrest,
because he was prevented only from entering his residence
unaccompanied. Id. at 332. Thus, the Court concluded that the
officers made reasonable efforts to reconcile their law
enforcement objectives with the defendant’s right to personal
privacy. Id.

   In our view, the holding in McArthur is inapposite to the
present case for several reasons: (1) the officers did not sus-
pect Watson of engaging in any criminal activity at the time
of his detention; (2) the officers did not have any reason to
believe that Watson would destroy any contraband in the
building; (3) the restraint imposed on Watson was more
severe, both in character and in duration, than the restraint
imposed on the defendant in McArthur; and (4) the present
record lacks any justification for the length of the detention
that occurred in this case. We discuss these distinctions
below.

   Most significantly, we distinguish McArthur on the basis
that the police there had direct evidence that drugs belonging
to the defendant would be found inside his home. See id. at
  9
   It is unclear from the Court’s opinion whether the Court used the term
"seizure" with reference to the defendant’s residence, to the defendant
himself, or to both the residence and the defendant. However, this use of
the term "seizure" does not need to be clarified for purposes of the present
case, because the holding in McArthur is distinguishable irrespective of
the focus of the Court’s reference.
                     UNITED STATES v. WATSON                       11
329. Here, however, it is uncontested that the police did not
suspect Watson of any criminal activity, and lacked any basis
for connecting Watson to the contraband sought in the search
warrant application. Thus, although the seizure of the building
may have been supported by probable cause, the seizure of
Watson himself was not so supported, in contrast to the sei-
zure that occurred in McArthur. Cf. id. at 334. Likewise, the
police had no basis to conclude that Watson might attempt to
destroy or hide the evidence sought in the search warrant appli-
cation.10

   Although the Supreme Court could have done so in
McArthur, the Court did not announce a bright-line rule per-
mitting police to detain any person found on property while
the officers are awaiting authorization of a search warrant for
that property. Rather, the Court focused on the existence of a
connection between the defendant and the contraband that
was the subject of the search warrant application. See id. at
332.

   We also observe that McArthur involved a restraint that
was different in both character and duration from the restraint
imposed on Watson. In McArthur, the defendant merely was
prevented from entering his residence unaccompanied,
because the police reasonably feared that he would destroy
the drugs identified by his wife. The restraint imposed on
Watson, however, was not so limited or tailored. Rather than
removing Watson from the building and prohibiting his reen-
try, the police kept Watson confined inside the building the
entire time that they were preparing and awaiting authoriza-
tion of the search warrant.

  We further note that, in considering the length of the defen-
dant’s detention in McArthur, the Supreme Court observed
  10
    We observe that the record does not show that the police even were
aware that Watson lived in the building until after Detective Jamison
returned with the signed warrant.
12                     UNITED STATES v. WATSON
that "as far as the record reveals," the defendant’s two-hour
restraint "was no longer than reasonably necessary for the
police, acting with diligence, to obtain the warrant." Id. at
332-33. In contrast, the record before us lacks any evidence
explaining the reason why it took the officers three hours to
obtain the search warrant and return to the building.11
Although the district court stated that "[t]he warrant was
approved as quickly as possible in light of the caseload that
the state judges in Baltimore need to deal with," there is no
evidence supporting this conclusion.

   In sum, each of the reasons justifying the police conduct in
McArthur is either absent here or weighs against a conclusion
that the officers reasonably seized and detained Watson.
Accordingly, the holding in McArthur fails to support the dis-
trict court’s denial of Watson’s motion to suppress.

                                     ii.

   Because the holdings in Summers and McArthur do not
provide support for Watson’s prolonged detention, and in the
absence of any precedential cases supporting the govern-
ment’s argument, we return to the "ultimate standard"
embodied in the Fourth Amendment, the standard of reason-
ableness. See Summers, 452 U.S. at 699-700. As we noted
above, "in determining reasonableness, we [must] balance[ ]
the intrusion on the individual’s Fourth Amendment interests
against [the] promotion of legitimate governmental objec-
tives." Buie, 494 U.S. at 331.

  We need not belabor the point that Watson’s three-hour
detention in a confined space and under constant police sur-
veillance was a substantial intrusion on his Fourth Amend-
  11
    The only evidence in the record concerning the amount of time
involved in Detective Jamison’s efforts to obtain the search warrant are his
notes reflecting that the warrant was signed at 3:34 p.m., and that he deliv-
ered the signed warrant to the officers present in the building at 3:45 p.m.
                   UNITED STATES v. WATSON                   13
ment rights. Against this substantial intrusion, we consider the
law enforcement objectives underlying the officers’ decision
to detain Watson while the search warrant was obtained,
namely, the need to preserve evidence and the concern for
officer safety.

   We do not question the proposition that these two objec-
tives are important law enforcement goals. They are. With
respect to officer safety, we observe that the protection of
police officers is of particular concern in cases in which both
drugs and firearms are the subject of a pending search war-
rant. As the Supreme Court explained in Buie, police officers
need to be assured that the persons with whom they are deal-
ing are not "armed with, or able to gain immediate control of,
a weapon that could unexpectedly and fatally be used against
[the officers]." 494 U.S. at 333 (holding that police did not
need "probable cause" to conduct a "protective sweep" of a
residence when executing an arrest warrant); see also United
States v. Laudermilt, 677 F.3d 605, 610 (4th Cir. 2012) (dis-
cussing Buie). Thus, in securing the building, it was reason-
able for the officers here to locate the individuals present in
the building and to bring them to a central location.

   In the absence of probable cause, however, an intrusion on
an individual’s Fourth Amendment rights must be "strictly
circumscribed by the exigencies which justify its initiation."
Terry v. Ohio, 392 U.S. 1, 26 (1968). For instance, as dis-
cussed in Buie, police officers may conduct a "protective
sweep" of a residence without probable cause, so long as the
search "extend[s] only to a cursory inspection of those spaces
where a person may be found," and "lasts no longer than is
necessary to dispel the reasonable suspicion of danger and in
any event no longer than it takes to complete the arrest and
depart the premises." 494 U.S. at 335-36 (emphasis added).
Thus, the extent of any Fourth Amendment intrusion
undertaken for purposes of officer safety must be "no more
than necessary to protect the officer from harm." Buie, 494
U.S. at 333 (discussing Terry) (emphasis added).
14                   UNITED STATES v. WATSON
   We are not aware of any Supreme Court case or federal
appellate decision permitting a three-hour detention of an
occupant of a building who lacks any specific connection to
suspected criminal activity, while police obtain a warrant to
search that building.12 Moreover, the detention that occurred
in the present case lasted significantly longer than any reason-
able period the officers needed to alleviate potential threats to
their safety. At some point during Watson’s detention, likely
close to its inception, any potential threat that Watson posed
to the officers’ safety had dissipated. Thus, at that point, any
reasonable justification for continuing to detain Watson dissi-
pated as well.

   This is not a case in which there was any evidence pres-
ented to the district court suggesting that the police were rea-
sonably concerned that the release of Watson, and the owner
of the store, Steele, could endanger the officers who were
awaiting the issuance of the search warrant. There is no evi-
dence in the record that Watson posed any risk to officer
safety, and that his continued seizure was necessary for that
reason. Further, the mere supposition that Watson, if he had
been removed from the building, could have alerted others
concerning the police activity in the building did not provide
such a justification to detain Watson. The present record lacks
any evidence that Watson knew individuals who had not been
detained, but were connected to the suspected criminal activ-
ity, and who could have posed a threat to the officers’ safety.
Therefore, the record fails to support the need for even a brief
extension of Watson’s initial detention until additional offi-
cers could be brought to the area to monitor the situation.

   Accordingly, in "balanc[ing] the intrusion on [Watson’s]
Fourth Amendment interests against [the] promotion of legiti-
mate governmental interests," Buie, 494 U.S. at 331, we hold
that the evidence in this case weighs decisively in Watson’s
  12
    As explained later in this opinion, the four cases cited by our col-
league in dissent are inapposite.
                   UNITED STATES v. WATSON                   15
favor. There simply is nothing in the record in this case sug-
gesting that the government has met its burden of demonstrat-
ing a legitimate public interest in detaining Watson for three
hours. Thus, we conclude that Watson’s three-hour detention
was unreasonable and constituted an unlawful custodial arrest
in violation of his Fourth Amendment rights.

                              iii.

   We observe that our dissenting colleague would create a
new rule of constitutional law allowing the police to detain
citizens for a substantial amount of time, despite the absence
of a search warrant or the absence of any information con-
necting those citizens to participation in criminal activity. In
reaching this conclusion, the dissent misconstrues our holding
and broadens, without foundation, the holdings of cases the
dissent cites to support its view.

                               a.

  Contrary to the dissent’s contention, our holding does not
impose a requirement that after completing a Buie protective
sweep, the police must have probable cause to support the
continued detention of an occupant of a building while a
search warrant is being obtained. Because our holding is
based on the officers’ admission that the police had no infor-
mation linking Watson to criminal activity in the building, we
need not reach, and do not consider, the level of suspicion
required to detain an individual in these circumstances.

   We further observe that the Supreme Court has never
accepted the view advanced by the dissent that a person’s
mere proximity to a location of suspected criminal activity
allows police to subject that individual to a prolonged deten-
tion in the absence of a search warrant. Contrary to the dis-
sent’s view, a building and a person present in that building
are not treated the same when conducting a Fourth Amend-
ment analysis.
16                       UNITED STATES v. WATSON
                                       b.

   The dissent’s reliance on certain cases to support its view,
particularly its discussion of Summers, reflects a misreading
of the holdings in those cases. The dissent discusses Summers
as if the presence of a search warrant at the time of the deten-
tion was a mere afterthought in the Court’s analysis. How-
ever, as we already have stated, the presence of a search
warrant was central to the Court’s decision. The Court began
its analysis in Summers by stating that "[o]f prime importance
in assessing the intrusion [on the defendant’s privacy and lib-
erty] is the fact that the police had obtained a warrant to
search [defendant’s] house for contraband." 452 U.S. at 701
(emphasis added). And, as noted above, the Court emphasized
that, at the time of the detention, a magistrate judge had
already "authorized a substantial invasion of the privacy" of
the persons residing in the place to be searched. Id.

   Later in the Summers opinion, the Court reiterated the
importance of the fact that the police already had obtained a
search warrant at the time the resident was detained. The
Court stated that "the detention represents only an incremental
intrusion on personal liberty when the search of a home has
been authorized by a valid warrant."13 Id. at 703 (emphasis
added).
  13
     In a footnote, the Court expanded on the importance of a magistrate,
rather than an officer on the scene, making decisions that would otherwise
infringe on a citizen’s Fourth Amendment rights. Quoting from the
Court’s opinion in Johnson v. United States, 333 U.S. 10 (1948), the Court
in Summers observed that
       [t]he point of the Fourth Amendment, which often is not grasped
       by zealous officers, is not that it denies law enforcement the sup-
       port of the usual inferences which reasonable men draw from evi-
       dence. Its protection consists in requiring that those inferences be
       drawn by a neutral and detached magistrate instead of being
       judged by the officer engaged in the often competitive enterprise
       of ferreting out crime. Any assumption that evidence sufficient to
       support a magistrate’s disinterested determination to issue a
                       UNITED STATES v. WATSON                             17
   Despite this unequivocal language, the dissent maintains
that the holding in Summers supports a detention in the
absence of a warrant. Such a conclusion, however, would ren-
der superfluous the Court’s explicit and extensive discussion
of the importance of the existing search warrant in its analysis.14

   The dissent also quotes out of context a footnote in Sum-
mers, which states that "[t]he fact that our holding today deals
with a case in which the police had a warrant does not, of
course, preclude the possibility that comparable police con-
duct may be justified by exigent circumstances in the absence
of a warrant." 452 U.S. at 702 n.17. In that footnote, the Court
did not imply that such a detention would be permissible, but
merely reserved that issue for future determination. Thus, the
dissent’s reliance on this language of "possibility" as the cen-
terpiece of its analysis is fundamentally misplaced.15

    search warrant will justify the officers in making a search without
    a warrant would reduce the Amendment to a nullity and leave the
    people’s homes secure only in the discretion of police officers.
    . . . When the right of privacy must reasonably yield to the right
    of search is, as a rule, to be decided by a judicial officer, not by
    a policeman or government enforcement agent.
Summers, 452 U.S. at 703 n.18 (quoting Johnson, 333 U.S. at 13-14).
   14
      For these reasons, the dissent’s reliance on Muehler v. Mena, 544 U.S.
93 (2005), also is not persuasive. The Court’s opinion in Muehler, relying
exclusively on Summers, recites the unremarkable proposition that "offi-
cers executing a search warrant for contraband have the authority ‘to
detain the occupants of the premises while a proper search is conducted.’"
Muehler, 544 U.S. at 98 (quoting Summers, 452 U.S. at 705). Applying
this well-settled principle, the Court held that "Mena’s detention for the
duration of the search was reasonable under Summers because a warrant
existed to search 1363 Patricia Avenue and she was an occupant of that
address at the time of the search." Id. (emphasis added). Similarly, as the
dissent itself observes, the search and detention at issue in United States
v. Photogrammetric Data Servs., 259 F.3d 229, 239 (4th Cir. 2001),
occurred after the police had obtained a warrant.
   15
      We further observe that even if the holding in Summers is extended
at a future date such that exigent circumstances, as a general matter, could
18                     UNITED STATES v. WATSON
   Moreover, if the dissent’s reading of that footnote were an
accurate portrayal of the law, the Supreme Court simply
would have resolved the legality of the seizure at issue in
McArthur on the basis that the police had probable cause to
search the defendant’s mobile home. That fact, however, was
but one of several reasons that the Court employed to uphold
the seizure in that case. Most importantly, independent of the
probable cause determination, the Supreme Court analyzed
the specific facts of the case and determined that the police
reasonably concluded that the defendant, who had been iden-
tified as the owner of illegal drugs stored in his home, would
destroy the drugs before the officers could return with a war-
rant. See 531 U.S. at 332.

   The dissent’s reliance on three circuit court cases fares no
better than its reliance on Summers. In the first such case,
United States v. Cephas, 254 F.3d 488 (4th Cir. 2001), this
Court held that exigent circumstances justified the police offi-
cers’ warrantless entry into the defendant’s residence. Signifi-
cantly, the defendant in that case did not challenge the legality
of his detention.16 Id. at 494 (stating that the legal issue under
consideration "is whether Sergeant Shapiro’s warrantless
entry into Cephas’s apartment was lawful"). Thus, our deci-
sion in Cephas is inapposite here.

justify the prolonged detention of a suspect while a warrant is obtained,
such an extension would not automatically answer the question posed in
this case. In our view, it is doubtful whether the type of "exigent circum-
stances" referenced by the Court in Summers would encompass the deten-
tion, for a period of three hours, of persons who are not suspected of
participating in criminal activity.
   16
      Our decision in Cephas is also distinguishable on the basis that, once
inside the apartment, the officers observed evidence of drug activity in
plain view that was near the persons who were detained. See 254 F.3d at
491. Thus, in Cephas, in contrast to the present case, the police officers
had individualized suspicion that the defendant was involved in criminal
activity.
                   UNITED STATES v. WATSON                    19
   Similarly, in the out-of-circuit cases relied upon by the dis-
sent, United States v. Limares, 269 F.3d 794 (7th Cir. 2001),
and United States v. Ruiz-Estrada, 312 F.3d 398 (8th Cir.
2002), the defendants did not challenge the legality of their
detention in the absence of a search warrant. Rather, the
defendants in both of those cases challenged the warrantless
entry that occurred. See Limares, 269 F.3d at 798 (Limares
"contends that the agents violated the [F]ourth [A]mendment
by entering 2705 S. Harrison [Street] in advance of [the] war-
rant" being issued); Ruiz-Estrada, 312 F.3d at 404 (Ruiz-
Estrada "claims the officers illegally entered the apartment
absent exigent circumstances and exploited their presence
inside the apartment to obtain information to use in the affida-
vit filed in support of a search warrant").

   We are aware of no authority, and the dissent has cited
none, that supports the dissent’s suggested expansion of
police power at the expense of settled Fourth Amendment
principles. Although there may well be legitimate law
enforcement objectives that would be furthered by allowing
police to detain individuals in the posture of Watson and
Steele in the absence of a warrant, those objectives must yield
to the protections guaranteed by the Fourth Amendment.

                               C.

   We next consider the issue whether Watson’s incriminating
statement should be suppressed as the product of his unlawful
custodial arrest. The Supreme Court long has held that an
incriminating statement obtained by exploitation of an illegal
arrest may not be used against a criminal defendant. Brown v.
Illinois, 422 U.S. 590, 603 (1975); Wong Sun v. United States,
371 U.S. 471, 484-86 (1963); see also Kaupp v. Texas, 538
U.S. 626, 632-33 (2003) (per curiam) (vacating conviction on
basis of admission of confession obtained as result of unlaw-
ful arrest); United States v. Seidman, 156 F.3d 542, 548-49
(4th Cir. 1998) (discussing Wong Sun and Brown decisions).
In evaluating the admissibility of a defendant’s statement
20                 UNITED STATES v. WATSON
made after an illegal arrest, the government bears the burden
of establishing that the defendant’s statement was "‘suffi-
ciently an act of free will to purge the primary taint.’" Brown,
422 U.S. at 602 (quoting Wong Sun, 371 U.S. at 486).

   The determination whether there was a "break" in the
causal chain between an unlawful arrest and a defendant’s
incriminating statement depends on the facts of each specific
case. Id. In analyzing the admissibility of such a statement,
we consider several factors, including: (1) the "purpose and
flagrancy of the official misconduct"; (2) whether Miranda
warnings were given to the defendant; (3) the "temporal prox-
imity of the arrest and the confession"; and (4) the presence
of intervening circumstances. Brown, 422 U.S. at 603-04; see
also United States v. McKinnon, 92 F.3d 244, 247 (4th Cir.
1996) (discussing Brown factors).

   In the present case, we first observe that although the very
nature of the prolonged detention was inherently coercive, the
record does not show that any flagrant police misconduct
occurred. Cf. Brown, 422 U.S. at 605 (concluding that the
"impropriety of the arrest was obvious" and "had a quality of
purposefulness" that was "calculated to cause surprise, fright,
and confusion"). We also observe that the officers provided
Miranda warnings to Watson on two separate occasions, once
when he was first detained and again when Detective Jamison
returned to the building with the signed search warrant.

   The issuance of Miranda warnings, however, does not
automatically cure the taint of an illegal arrest. Brown, 422
U.S. at 602, 604; see also United States v. Sanders, 954 F.2d
227, 231 (4th Cir. 1992) (citing Brown). The record also must
satisfy the government’s burden of showing a break in the
causal chain between the defendant’s unlawful arrest and his
incriminating statement. Brown, 422 U.S. at 603-04. Here,
this "temporal proximity" factor weighs strongly in Watson’s
favor because he was not freed from the officers’ custody at
any point between his initial seizure and the time he made his
                      UNITED STATES v. WATSON                           21
incriminating statement. Thus, in this respect, the causal con-
nection between the illegality and the incriminating statement
remained unbroken.

   Additionally, the record fails to show that there were any
"intervening circumstances" attenuating the illegal arrest from
Watson’s statement. See id. at 603-04. The officers restrained
Watson continuously for three hours in the same location,
where they later obtained his statement about the gun. In
short, Watson’s statement occurred as part of an uninterrupted
course of events, during which "there was no intervening
event of significance whatsoever."17 See id. at 604. Accord-
ingly, we hold that the district court erred in denying Wat-
son’s motion to suppress because there was no break in the
causal connection between his unlawful custodial arrest and
his statement, rendering the statement the product of his
unlawful arrest rather than "an act of free will unaffected by
the initial illegality." See id. at 603.

                                    D.

   Having concluded that Watson’s incriminating statement
was improperly admitted into evidence, we now must address
the impact of that error on Watson’s trial. See Arizona v. Ful-
minante, 499 U.S. 279, 295 (1991) (concluding that harmless
error analysis applies to coerced or involuntary statements);
United States v. Blauvelt, 638 F.3d 281, 290 (4th Cir. 2011)
(applying harmless error analysis to incriminating statement
made by defendant following his detention, which was
assumed to be unlawful). In assessing whether a constitutional
error was harmless, we determine whether the admission of
  17
    We reject the government’s argument, offered without any supporting
authority, that the officers’ discovery of the firearm and ammunition was
a qualifying "intervening event" under the holding in Brown. The record
does not provide any indication that, absent the unlawful custodial arrest,
Watson would have been present during the search when the officers dis-
covered the toiletry bag and its contents.
22                     UNITED STATES v. WATSON
the statement at issue "was harmless beyond a reasonable
doubt, such that it is clear that a rational fact finder would
have found [the defendant] guilty absent the error." United
States v. Poole, 640 F.3d 114, 119-20 (4th Cir. 2011) (citing
Chapman v. California, 386 U.S. 18, 24 (1967)).

   Upon our review of the record, we are unable to conclude
that the admission of Watson’s statement was harmless
beyond a reasonable doubt. The district court properly
instructed the jury that to find Watson guilty of the offenses
charged, the government was required to prove beyond a rea-
sonable doubt that Watson "knowingly possessed" the firearm
and ammunition that was found in the toiletry bag. The dis-
trict court also instructed the jury regarding the government’s
burden to prove that Watson possessed these items "purpose-
fully and voluntarily, and not by accident or mistake." Fur-
ther, because the government sought to establish Watson’s
constructive, rather than actual, possession of the items, the
court instructed the jury that to find Watson guilty of the
charges, the jury had to find beyond a reasonable doubt that
Watson "had the power and intention to exercise control over
either the firearm or the ammunition."18

   Watson’s theory at trial, as emphasized during his closing
argument, was that he did not own or otherwise knowingly
possess the revolver or ammunition, but rather that the bag
containing those items was "stashed" in Watson’s closet by
Jackson after he observed police activity near the building.
The defense noted that Jackson and Watson both lived on the
second floor of the building, and that Jackson had a lock on
the door to his room but that Watson did not. The defense fur-
ther noted that Jackson was a drug dealer known to carry fire-
arms, and that the officers believed Jackson was carrying a
firearm when he was observed earlier conducting a suspected
  18
   Neither party contends that the district court’s instructions to the jury
were erroneous.
                   UNITED STATES v. WATSON                  23
drug transaction near the building, but that he was unarmed
when arrested after leaving the building.

   In contrast, the evidence presented by the government to
prove that Watson knowingly possessed the firearm and
ammunition was: (1) that the contraband items were found in
Watson’s room, which also contained other items belonging
to Watson; and (2) Watson’s statement regarding the gun.
There was no other evidence tending to establish that Watson
owned or was aware of the firearm or ammunition found in
the toiletry bag.

   The fact that Watson owned the other items found in his
bedroom did not mandate a conclusion that he also owned the
toiletry bag containing the revolver and the ammunition.
Without the evidence of Watson’s statement, the jury may
have chosen to accept the defense theory that Jackson, upon
seeing a police presence, "stashed" the items in Watson’s
unlocked room.

   The record also establishes that Watson’s statement was a
focal point of the jury’s deliberations, which lasted more than
nine hours. During this time, the jury submitted to the court
two questions directly addressing Watson’s statement. First,
the jury requested that the court read "Detective Jamison’s
testimony when he showed the defendant the bag and asked
about the gun." Second, the jury asked that the court "read
from the transcript of the direct examination of Det. Jamison
questions pertaining to the gun – did [Det.] Jamison say the
words ‘gun in your room’ in the context of presenting the
bag." (Emphasis in original). In response to this last request,
the court read to the jury Detective Jamison’s testimony
detailing Watson’s statement. Less than 30 minutes after
being read that testimony, the jury reached its verdict finding
Watson guilty.

   We are unable to conclude "beyond a reasonable doubt"
that "a rational fact finder would have found [Watson] guilty
24                 UNITED STATES v. WATSON
absent the error." See Poole, 640 F.3d at 119-20. Three rea-
sons support our conclusion: (1) the absence of direct evi-
dence showing that Watson possessed the revolver and the
ammunition; (2) the defense’s theory, albeit speculative and
circumstantial in its own right, that Jackson planted the fire-
arm in Watson’s room; and (3) the jury’s questions relating to
Watson’s statement. Therefore, we hold that the district
court’s erroneous admission of Watson’s statement cannot be
deemed harmless.

                             III.

   In sum, we conclude that Watson was seized without prob-
able cause, and that his three-hour detention constituted an
unlawful custodial arrest in violation of his Fourth Amend-
ment rights. We further hold that the district court erred in
denying Watson’s motion to suppress, because his incriminat-
ing statement was the product of his unlawful custodial arrest.
Finally, we hold that the erroneous admission of Watson’s
statement was not harmless. Accordingly, we vacate Watson’s
convictions, and remand the case to the district court for fur-
ther proceedings.

                               VACATED AND REMANDED

NIEMEYER, Circuit Judge, dissenting:

   Baltimore City police officers concededly had probable
cause to believe that heroin was being stored at and distrib-
uted from a building known as 2700 Tivoly Avenue in Balti-
more. Relying on that probable cause and the exigent
circumstances of possibly losing evidence, the officers
entered the building; conducted a protective sweep of it; and
detained two occupants until the officers were able to obtain
a search warrant and search the building—a period of approx-
imately three hours. As a result of the search, the officers
found a revolver and ammunition in a room that one of the
occupants, Prentiss Watson, acknowledged was his. Watson
                   UNITED STATES v. WATSON                   25
was indicted for being a felon in possession of a firearm and
ammunition, in violation of 18 U.S.C. § 922(g)(1).

   Contending that he was detained without probable cause, in
violation of his Fourth Amendment rights, Watson filed a
motion to suppress statements he made to officers in which he
identified the room that was his and denied the operability of
the firearm found there, arguing that the statements were the
fruit of an illegal detention and should be suppressed. The dis-
trict court denied the motion, and a jury convicted Watson for
the illegal possession of the firearm and ammunition.

   The majority today vacates Watson’s convictions, conclud-
ing that without probable cause to seize Watson, his detention
for the three-hour period during which police officers
obtained a warrant and conducted the search was illegal.
Ignoring the suspicion created by Watson’s presence in a
building as to which officers had probable cause to believe
was the site of criminal activity, see Michigan v. Summers,
452 U.S. 692, 703-04 (1981), and the legitimate interests of
law enforcement officers in detaining occupants of the build-
ing, see id. at 702-03, the majority concludes that without
probable cause as to whether Watson himself committed a
crime, the police officers were required to release him after
conducting an initial protective sweep of the building.

   This alarming ruling vitiates the long-standing police prac-
tice of detaining occupants found in a building, for which
probable cause exists, while a search warrant is obtained and
the building is searched, and raises new barriers to the use of
such law enforcement procedures. See, e.g., United States v.
Cephas, 254 F.3d 488, 491, 495-96 (4th Cir. 2001) (noting
that law enforcement officers, who had made a justified war-
rantless entry into an apartment, detained eight or nine occu-
pants while a search warrant was obtained). Other circuits
likewise have recognized that police practice. See, e.g.,
United States v. Ruiz-Estrada, 312 F.3d 398, 404 (8th Cir.
2002) ("The act of securing the apartment [including its two
26                   UNITED STATES v. WATSON
occupants] while awaiting a search warrant comports with the
Fourth Amendment"); United States v. Limares, 269 F.3d
794, 799 (7th Cir. 2001) ("The agents respected the privacy
of those found within [the building] by securing the premises
but not conducting a search until the [search] warrant had
been issued. This is a model of good, even over-cautious,
police work").

     With profound concern, I respectfully dissent.

                                I

   Deputy Major Darryl DeSousa of the Baltimore City Police
Department, along with other police officers, began conduct-
ing covert surveillance for drug trafficking in the 2700 block
of Tivoly Avenue, Baltimore, at approximately 11:00 a.m. on
February 23, 2010. DeSousa reported, "There was a lot going
on in that block at the time." Detective Richard Jamison, who
was initially receiving radio reports from DeSousa, stated, "I
got the impression that things happened quicker than anyone
anticipated them happening, because we were trying to get
[arrest teams] from everywhere we could due to the sheer vol-
ume of, I guess, purchasers, customers." DeSousa’s observa-
tions included watching Leroy Smith escort several
individuals to a position in an alley across the street from
2700 Tivoly Avenue, where Smith had them wait while he
crossed the street and met with Anthony Jackson in the alley
next to 2700 Tivoly Avenue. The building known as 2700
Tivoly Avenue was an end unit row house that had a front
entrance on Tivoly Avenue and a side entrance on the alley.
A convenience store was operated from the front of the first
floor, and a storeroom was located at the rear. Three bed-
rooms and a bathroom were located on the second floor. After
Smith and Jackson spoke briefly, DeSousa observed Jackson
enter 2700 Tivoly Avenue through the side door and emerge
from the building a short time later, holding a plastic bag that
he handed to Smith. Smith then went back across the street to
hand small items from the plastic bag to the waiting individu-
                   UNITED STATES v. WATSON                  27
als in exchange for cash. During the course of his observa-
tions, DeSousa observed Jackson go in and out of 2700
Tivoly Avenue "on a regular basis."

   Based on these observations, DeSousa directed several
arrest teams to the area, and those teams, acting on DeSousa’s
information, then began arresting purchasers who had left the
site. At that time, they arrested Smith, Stanley Brody, and
Bryan Crawford and, in connection with these arrests, recov-
ered gel caps containing heroin.

   As police officers arrived at 2700 Tivoly Avenue, DeSousa
saw Jackson grab his waistband in a way that suggested he
was armed. Jackson then ran into the side entrance of the
building. A short time later, Jackson exited the building
through the convenience store’s front door, and police
arrested him as he was getting into his car. Upon frisking him,
they did not find a weapon.

   Based on what had been observed and on the earlier arrests,
the police concluded they had probable cause to believe that
drugs were being distributed from the building. They decided
to obtain a search warrant and, in the interim, to enter and
secure the building to prevent the destruction of evidence.
While Detective Jamison was obtaining the search warrant, a
team of officers entered the building’s side entrance and fol-
lowed standard police procedures to secure the building.
Under those procedures, the officers were to "check every
location a human being could be to make sure that we’re all
safe, and we don’t have armed suspects in the house," and
they were to bring any individuals who they found on the
premises to "a central location where they could be watched
for everyone’s safety" until the warrant had been obtained and
the investigation completed. Accordingly, as the officers
entered the building, some went to the second floor to conduct
the protective sweep and others to the convenience store on
the first floor. There, Officer Reginald Parker and Officer
Corey Jennings encountered Keta Steele, the building’s
28                 UNITED STATES v. WATSON
owner, and Prentiss Watson, who were working behind the
counter. Officer Parker told Watson to sit down, and he
advised both Steele and Watson of their Miranda rights,
which they both said they understood. He also advised them
that the police were seeking a warrant to search the building
and that "we’re going to detain you until the warrant is actu-
ally prepared."

   In the meantime, Detective Jamison prepared the affidavit
and the warrant application and took it to a judge in down-
town Baltimore, where the judge signed the warrant at 3:34
p.m. Jamison then returned to 2700 Tivoly Avenue with the
warrant, arriving there at 3:45 p.m. At that point, Officer Par-
ker again read Steele and Watson their Miranda rights, and
Detective Jamison went upstairs to assist in the search. In the
back bedroom, officers recovered a shotgun and heroin, as
well as a piece of mail with Watson’s name on it. In the front
bedroom, the officers recovered marijuana, a revolver, several
kinds of ammunition, and mail with Watson’s name on it.
When Detective Jamison confronted Watson about the fact
that his mail had been found in the back room where there
was also a shotgun, Watson stated that he "just store[d] some
stuff back there" and that he did not "know anything about a
shotgun." Jamison also asked Watson where Jackson stayed,
and Watson replied, "in the middle room." And when Jamison
asked Watson where he stayed, Watson stated, "the front
room." When Jamison later showed Watson the revolver and
the ammunition taken from the room Watson had identified as
his, Watson stated, referring to the revolver, "that old thing
[doesn’t] even work."

   Watson was indicted in two counts, one for being a felon
in possession of a firearm and one for being a felon in posses-
sion of ammunition, both in violation of 18 U.S.C.
§ 922(g)(1).

  Watson filed a motion to suppress the statements that he
made to the police while being detained. He argued that the
                    UNITED STATES v. WATSON                    29
police violated his Fourth Amendment rights when they
detained him without probable cause during the period when
they were obtaining the search warrant and searching the
building and that his statements made during the course of the
search were the product of his illegal detention. The district
court denied Watson’s motion, concluding that "the tempo-
rary seizure . . . was clearly supported by probable cause as
to this building, and was designed to prevent the loss of evi-
dence while the police diligently obtained a warrant in a rea-
sonable period of time." The court concluded that the
detention lasted approximately three hours, finding that "[t]he
warrant was approved as quickly as possible in light of the
caseload that the state judges in Baltimore need to deal with"
and referring to the "crisis in the criminal justice system in the
courts of Baltimore City." As an additional and alternative
finding, the court concluded that Watson’s statements were in
any event made voluntarily and not as a result of the allegedly
illegal detention.

  After a four-day trial, the jury convicted Watson on both
counts, and the district court sentenced him to 31 months’
imprisonment on each count, to run concurrently.

  On appeal, Watson challenges only the district court’s
denial of his motion to suppress.

                                II

   Watson contends that his three-hour detention was a seizure
implicating the Fourth Amendment and that it was illegal
because when officers detained him, they did not have proba-
ble cause to believe that he had committed a crime. He argues
that therefore the statements he made during his detention
were "the fruit of an illegal arrest" and should be suppressed.

   The majority accepts Watson’s argument, focusing on the
absence of probable cause as to Watson. The majority opinion
states, "During the entire course of that three-hour detention,
30                 UNITED STATES v. WATSON
the police had no reason to believe that the detained individ-
ual was linked to any criminal activity, including the evidence
sought in the search warrant application." Ante, at 8. The
majority then proceeds to adopt a new rule, holding that with-
out probable cause, Watson could only be detained during the
period of the initial protective sweep of the building and
thereafter had to be released. As the majority explains, "At
some point during Watson’s detention, likely close to its
inception, any potential threat that Watson posed to the offi-
cers’ safety had dissipated. Thus, at that point, any reasonable
justification for continuing to detain Watson dissipated as
well." Ante, at 14 (emphasis added).

   Unfortunately, this view—that without probable cause,
Watson’s detention was not justified after the protective
sweep was successfully accomplished—overlooks the reason-
able suspicion that existed as to Watson. A reasonable suspi-
cion undoubtedly arises with respect to persons found in a
building that is openly being used for drug distribution or as
a drug stash house, and police officers cannot allay that suspi-
cion by merely conducting a protective sweep. Thus, under
the facts before us, the officers could have reasonably sus-
pected at the time the detention commenced that Steele and
Watson were using their position from behind the retail
counter to assist in the distribution of the heroin that officers
had taken from the previously arrested customers. Under the
jurisprudence of Terry v. Ohio, 392 U.S. 1 (1968), the officers
having this suspicion had a right to detain Steele and Watson,
for a reasonable period, pending issuance of a search warrant
and a search to confirm or allay their suspicion.

   The majority’s position also overlooks numerous and sub-
stantial law enforcement interests that the police officers had
in detaining Steele and Watson even after conducting a pro-
tective sweep. First, released occupants could destroy evi-
dence at other locations linked, through a possible drug
trafficking conspiracy, to evidence present in the secured
building. Second, released occupants could arm themselves
                   UNITED STATES v. WATSON                   31
and, with others, return to the building, a risk not minor in a
context where drugs and guns are possibly involved. Third,
releasing occupants would frustrate the officers’ ability to
arrest any occupant who might be inculpated as the result of
the search. And fourth, by releasing occupants before the
search of the building, the officers would be denied the poten-
tially useful cooperation of the detainees when conducting the
search. The Supreme Court has identified all of these interests
as legitimate and important to law enforcement officers when
securing a building as to which probable cause exists. See
Summers, 452 U.S. at 702-03.

   All agree in this case that Baltimore City police officers
had probable cause to believe that 2700 Tivoly Avenue was
being used for the distribution of illegal drugs, as numerous
persons were arrested after obtaining heroin from that loca-
tion. The officers actually saw Jackson go in and out of the
building, bringing drugs out for distribution to Smith and,
ultimately, to customers, who were arrested with the heroin.
All also agree that exigent circumstances justified the offi-
cers’ entry into the building to secure the evidence pending
the issuance of a search warrant. See, e.g., Cephas, 254 F.3d
at 495 (noting that the factors justifying a warrantless entry
based on exigent circumstances include "information indicat-
ing the possessors of the contraband are aware that the police
are on their trail," "the ready destructibility of the contra-
band," and "the possibility of danger to police guarding the
site" (internal quotation marks and citation omitted)). Finally,
all agree that after making a lawful warrantless entry, the
police were justified in conducting a "protective sweep" of the
premises. See ante, at 13; cf. Maryland v. Buie, 494 U.S. 325,
337 (1990) (noting that officers may conduct a "limited pro-
tective sweep" in furtherance of officer safety).

   The question presented in this case is whether Watson’s
presence in a building, where drug distribution was open and
ongoing, objectively raised a suspicion as to him that was suf-
ficient to detain him while obtaining a warrant and searching
32                  UNITED STATES v. WATSON
the building. I suggest that the law on this issue is clear, as are
the routine police practices that implement such law: When
probable cause exists that a building contains contraband and
that ongoing criminal activity is taking place there and when
exigent circumstances justify a warrantless entry, the officers
have a right to secure the building and detain its occupants for
the period reasonably necessary to obtain a warrant and
search the building. See Summers, 452 U.S. at 704-05;
Cephas, 254 F.3d at 491, 494-96; Ruiz-Estrada, 312 F.3d at
400-01, 404; Limares, 269 F.3d at 796-97, 799. The reasons
were set forth in Summers.

   In Summers, as police arrived at a house to execute a war-
rant to search for narcotics, they encountered Summers
descending the front steps. The officers detained Summers, as
well as seven other occupants of the house, without having
individualized probable cause, while they searched the prem-
ises. Summers, 452 U.S. at 693 & n.1. The Supreme Court
held that Summers’ seizure during the duration of the search
was consistent with the Fourth Amendment, even though the
Court assumed that his detention was unsupported by proba-
ble cause. Id. at 696, 705.

   The Court began its analysis by describing two categories
of seizures approved by its precedents. First, it noted that
there was "the general rule that every arrest, and every seizure
having the essential attributes of a formal arrest, is unreason-
able unless it is supported by probable cause." Id. at 700. At
the same time, the Court also acknowledged the line of cases
beginning with Terry, in which it had "recognize[d] that some
seizures admittedly covered by the Fourth Amendment consti-
tute such limited intrusions on the personal security of those
detained and are justified by such substantial law enforcement
interests that they may be made on less than probable cause,
so long as police have an articulable basis for suspecting
criminal activity." Summers, 452 U.S. at 699 (emphasis
added). With respect to this second category of seizures, the
Court stressed that "the exception for limited intrusions that
                    UNITED STATES v. WATSON                    33
may be justified by special law enforcement interests is not
confined to the momentary, on-the-street detention accompa-
nied by a frisk for weapons involved in Terry and Adams [v.
Williams, 407 U.S. 143 (1972)]," explaining that "[i]f the pur-
pose underlying a Terry stop—investigating possible criminal
activity—is to be served, the police must under certain cir-
cumstances be able to detain the individual for longer than the
brief time period involved in Terry and Adams." Summers,
452 U.S. at 700 & n.12; see also id. at 700 n.12 (noting that
police may utilize "‘several investigative techniques . . . in the
course of a Terry-type stop,’" including detaining a suspect
"‘while it is determined if in fact an offense has occurred in
the area, a process which might involve checking certain
premises’" (quoting 3 W. LaFave, Search and Seizure § 9.2,
pp. 36-37 (1978))).

   To determine whether Summers’ seizure was "controlled
by the general rule" requiring probable cause or whether it
could be justified as a Terry-type stop that satisfied the Fourth
Amendment’s reasonableness standard absent probable cause,
the Court examined "both the character of the official intru-
sion and its justification." Summers, 452 U.S. at 701. Assess-
ing the nature of Summers’ seizure, the Court concluded that
his detention "was substantially less intrusive than [a formal]
arrest." Id. at 702 (internal quotation marks and citation omit-
ted). In this regard, the Court noted that the "police had
obtained a warrant to search [Summers’] house for contra-
band," observing that the detention, "although admittedly a
significant restraint," was an "incremental intrusion on per-
sonal liberty" that was "surely less intrusive than the search
itself." Id. at 701, 703. The Court also emphasized that the
detention was unlikely to be "unduly prolonged in order to
gain more information, because the information the officers
seek normally will be obtained through the search and not
through the detention" and that Summers’ detention in his
own residence during the course of the search "could add only
minimally to the public stigma associated with the search
itself and would involve neither the inconvenience nor the
34                     UNITED STATES v. WATSON
indignity associated with a compelled visit to the police sta-
tion." Id. at 701-02.

   Against the incremental intrusion associated with the deten-
tion, the Court posited three legitimate law enforcement inter-
ests advanced by detaining those present while a lawful
search is conducted. First, there is an "obvious . . . legitimate
law enforcement interest in preventing flight in the event that
incriminating evidence is found." Summers, 452 U.S. at 702.
Second, "the orderly completion of the search may be facili-
tated if the occupants of the premises are present" because
"self-interest may induce them to open locked doors or locked
containers to avoid the use of force that is not only damaging
to property but may also delay the completion of the task at
hand." Id. at 703. And third, the detention of occupants serves
to "minimize[e] the risk of harm to the officers." Id. at 702.
In this regard, the Court recognized that even though "no spe-
cial danger to the police [was] suggested by the evidence in
this record, the execution of a warrant to search for narcotics
is the kind of transaction that may give rise to sudden vio-
lence or frantic efforts to conceal or destroy evidence,"
emphasizing that "[t]he risk of harm to both the police and the
occupants is minimized if the officers routinely exercise
unquestioned command of the situation." Id. at 702-03.

   Finally, the Court also considered "the nature of the articul-
able and individualized suspicion" to justify the seizure, con-
cluding that "[t]he existence of a search warrant . . . provides
an objective justification for the detention" because "[t]he
connection of an occupant" to a building that a judicial officer
has approved searching for contraband "gives the police offi-
cer an easily identifiable and certain basis for determining that
suspicion of criminal activity justifies a detention of that
occupant." Summers, 452 U.S. at 703-04.* Although recog-

   *The majority apparently rejects this proposition in Summers, denying
that a person’s presence in a building as to which probable cause of crimi-
nal activity exists "gives the police officer an easily identifiable and cer-
tain basis" for suspicion. See ante, at 15.
                   UNITED STATES v. WATSON                   35
nizing that a "prolonged detention[ ] might lead to a different
conclusion in an unusual case," the Court nonetheless held
that "a warrant to search for contraband founded on probable
cause implicitly carries with it the limited authority to detain
the occupants of the premises while a proper search is con-
ducted." Id. at 705 & n.21 (emphasis added). Moreover, the
Court did not limit this principle to a circumstance where the
warrant had actually issued, but recognized that probable
cause and exigent circumstances could likewise justify the
detention of occupants. See id. at 700 n.17 (noting that "the
fact that our holding today deals with a case in which police
had a warrant does not, of course, preclude the possibility that
comparable police conduct may be justified by exigent cir-
cumstances in the absence of a warrant") (emphasis added).

   The Court also clarified that the justification for detaining
occupants of premises as to which probable cause exists was
categorical, noting that "if police are to have workable rules,
the balancing of the competing interests inherent in the Terry
principle must in large part be done on a categorical basis—
not in an ad hoc, case-by-case fashion by individual police
officers" and observing that "[t]he rule we adopt today does
not depend upon such an ad hoc determination, because the
officer is not required to evaluate either the quantum of proof
justifying detention or the extent of the intrusion to be
imposed by the seizure." Id. at 705 n.19 (internal quotation
marks and citations omitted); see also Muehler v. Mena, 544
U.S. 93, 98 (2005) (applying Summers to hold that an individ-
ual’s detention for up to three hours while police conducted
a search was reasonable because she was an occupant of an
address for which a search warrant had been issued at the time
of the search); United States v. Photogrammetric Data Servs.,
Inc., 259 F.3d 229, 239 (4th Cir. 2001) (relying on Summers
to hold that because police were in possession of a valid war-
rant to search the premises of a business, officers "necessarily
had authority to secure the premises and detain the employees
temporarily in order to conduct the search with minimal inter-
36                 UNITED STATES v. WATSON
ference"), abrogated on other grounds by Crawford v. Wash-
ington, 541 U.S. 36 (2004).

   Summers clearly guides our analysis here and directly sup-
ports the reasonableness of the police officers’ actions in this
case. To be sure, the police in Summers had already obtained
a search warrant when they appeared at Summers’ house. But
the Court also noted that "comparable police conduct may be
justified by exigent circumstances in the absence of a war-
rant." Summers, 452 U.S. at 702 n.17. More importantly, the
principles enunciated in Summers, while depending on proba-
ble cause as to criminal activity in the house, did not, in the
end, hinge on the issuance of the warrant itself. Rather, the
culpability of the premises, the nature of the intrusion, and the
law enforcement interests implicated by the situation justified
the detention.

   Thus, under Summers’ reasoning, the temporary detention
of those occupying premises that police have lawfully secured
while awaiting a search warrant, although amounting to a sei-
zure within the Fourth Amendment, is substantially less intru-
sive than a traditional, formal arrest that may only be justified
by probable cause. See Summers, 452 U.S. at 701-02. Given
that the police had probable cause to believe that criminal
activity was ongoing at 2700 Tivoly Avenue and that entry
without a warrant was justified by exigent circumstances,
detaining Watson and Steele at the scene in the interim was
not an overbearing intrusion on their personal liberty. Indeed,
many law-abiding citizens in Watson and Steele’s position
would likely want to stay on the premises for a reasonable
period of time to observe the officers stationed in their home
and place of business. See id. at 701. As such, the seizure at
issue here was perhaps no more intrusive than the majority’s
suggested alternative of removing Watson and Steele from the
building and prohibiting their reentry. See ante, at 11.

  Moreover, the additional intrusion caused by a temporary
detention in these circumstances is justified by the same legit-
                   UNITED STATES v. WATSON                    37
imate law enforcement interests implicated in Summers. Just
like in Summers, the police here had a legitimate "interest in
preventing flight [of the building’s occupants] in the event
that incriminating evidence [was] found" and in ensuring that
those present remain to facilitate "the orderly completion of
the search" once it was authorized. Id. at 702-03. And just like
in Summers, the police had a substantial interest in minimiz-
ing the harm to officers that was inherent in securing a build-
ing prior to a search for drugs and guns. See id. To allow
those present when police secure a building to subsequently
depart while the officers wait for the warrant would substan-
tially increase the risk of harm to the police left guarding the
site. Indeed, from an officer-safety perspective, police would
find themselves in a much worse position than they faced
before they had effected a lawful warrantless entry to secure
the building, becoming vulnerable to attack by those armed
with knowledge regarding the number of officers on the scene
and fortified by their desperation to keep the police from
uncovering the contraband that officers have probable cause
to believe is present.

   And finally, the temporary detention of Watson and Steele
was justified by the same type of "articulable and individual-
ized suspicion" that supported the detention in Summers. Id.
at 703. The "connection of an occupant" to a building that the
police have lawfully secured pending the issuance of a search
warrant "gives the police officer an easily identifiable and cer-
tain basis for determining that suspicion of criminal activity
justifies a detention of that occupant." Summers, 452 U.S. at
703-04. The majority misses this point, repeatedly asserting—
presumably based on the officers’ testimony that they did not
have any specific information relating to Watson when they
entered the building—that the police did not suspect Watson
of any criminal activity. But under the logic of Summers, the
fact that Watson was an occupant of a building that police had
probable cause to believe harbored heroin and served as a
facility from which heroin was being openly distributed pro-
38                 UNITED STATES v. WATSON
vided the police with reason to suspect Watson of participat-
ing in the ongoing criminal activity.

   In sum, balancing the nature of the intrusion in this case
against both the legitimate law enforcement interests and the
articulable suspicion supporting the detention, the Baltimore
City police acted reasonably when they temporarily detained
the individuals occupying a place that officers had lawfully
entered and secured.

   Of course, this type of detention should not last "longer
than reasonably necessary for the police, acting with dili-
gence, to obtain the warrant." Illinois v. McArthur, 531 U.S.
326, 332 (2001). But in the circumstances of this case, involv-
ing the preparation and obtaining of a warrant from a judge
otherwise carrying a heavy criminal docket in a busy city
courthouse, a three-hour detention was not unreasonable. See
Mena, 544 U.S. at 98 (approving a detention of three hours
while police conducted a search).

   Contrary to these governing principles, the majority estab-
lishes a new rule that police officers, finding occupants in a
building as to which probable cause exists that contraband is
being harbored and crime is being committed therein, must
nonetheless release the occupants after completing the protec-
tive sweep. See ante at 14. In doing so, the majority com-
pletely overlooks: (1) the suspicion created by the very
presence of the detained occupants in a building from which
drugs were being distributed, (2) the risks the rule would
cause to law enforcement officers, and (3) the legitimate ben-
efits it would deny them. Because I conclude that Watson’s
detention was reasonable, I would affirm.